Citation Nr: 1207360	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-33 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left hip trochanteric bursitis, claimed as secondary to service-connected residuals of a right ankle sprain.  

2.  Entitlement to service connection for lumbar spondylosis, claimed as a back condition, secondary to the Veteran's service-connected residuals of a right ankle sprain.  

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as nervous condition secondary to service-connected residuals of a right ankle sprain and hypertension.  

4.  Entitlement to an initial disability rating in excess of 30 percent for hypertensive heart disease with hypertrophy cardiomyopathy.  

5.  Entitlement to a disability rating in excess of 10 percent for hypertension.  

6.  Entitlement to a disability rating in excess of 10 percent for residuals of a right ankle sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1972 to March 1980.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision by the Department of Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO). 

The issues of entitlement to service connection for depressive disorder and for an increased rating for hypertensive heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence that the Veteran suffered from a left hip condition during service or for many years thereafter, and there is no indication that his current left hip condition is related to service.  

2.  The probative medical evidence of record does not indicate that the Veteran's left hip condition is secondary to or aggravated by his service-connected right ankle sprain. 

3.  The most probative evidence of record does not indicate a nexus between the Veteran's lumbar spondylosis and his active service.

4.  The probative medical evidence of record does not indicate that the Veteran's lumbar spondylosis is secondary to or aggravated by his service-connected right ankle sprain.  

5.  The evidence does not show that the Veteran's systolic blood pressure is predominantly 200 or more or that his diastolic pressure is predominately 110 or more.

6.  The Veteran's residuals of a right ankle sprain are not productive of marked limitation of motion in his ankle.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for left hip trochanteric bursitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  

2.  The criteria for service connection for lumbar spondylosis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

3.  The criteria for a 20 percent rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.104 Diagnostic Code (DC) 7101 (2011).

4.  The criteria for a 20 percent rating for residuals of a right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.45, 4.71, 4.71a, Diagnostic Code (DC) 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

For the Veteran's service connection claims, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2007, prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice also informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the Veteran's claims for an increased rating, the VCAA duty to notify was satisfied by combination of letters sent to the Veteran in August 2007 and July 2008.  Together the letters informed the Veteran of what evidence was required to substantiate the particular claims and of his and VA's respective duties for obtaining evidence.  His claim was readjudicated after the second letter, as expressed in the statement of the case.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his private medical treatment.  The Veteran was afforded a VA compensation and pension examination germane to each of his claims being decided herein.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Here, for each of the Veteran's claims for service connection, he contends that his conditions are related not directly to service, but instead are related to his service-connected residuals of a right ankle sprain.  Pursuant to VA law, service connection may be granted for a disability shown to be secondary to an already service-connected disorder.  38 C.F.R. § 3.310 (providing that "a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected").  Service connection may also be granted if there is evidence of aggravation of a claimed condition as a result of the service-connected disability.  Id. § 3.310(b) ("Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.").  Thus, in addition to the framework above, service connection for the Veteran's claimed conditions could be granted if it is shown that he suffers from a disability that is secondary to or aggravated by his service-connected right ankle sprain.  

Each of the Veteran's claims for service connection is evaluated separately below.  

Left Hip

The Veteran contends that he currently suffers from a left hip condition that is secondary to his service-connected right ankle disability.  For the reasons that follow, his claim shall be denied.

First, the Board acknowledges that the Veteran currently suffers from a left hip disability.  The Veteran underwent a VA examination in August 2007.  After examining the Veteran, the examiner diagnosed the Veteran as suffering from left hip trochanteric bursitis.

The Veteran's claim fails on a direct basis for two reasons.  First, there is no evidence that the Veteran suffered from a left hip condition in service.  A review of his service treatment records reveals no complaints of or treatment for any left hip pain or other left hip condition.  Second, there is no evidence establishing a nexus between the Veteran's current condition and his active service.  Absent this evidence, the Board cannot grant service connection for this condition on a direct basis.

The Veteran, however, contends that his left hip condition is secondary to his service-connected right ankle disability.  In an October 2007 letter, the Veteran stated that his left hip condition resulted from an abnormal gait as a result of his right ankle disability.  He repeated these arguments in letters of January 2008 and October 2008.  

Again, however, the evidence does not support this contention.  In the Veteran's August 2007 VA examination, the examiner stated that there is no connection between the Veteran's current left hip condition and his service-connected right ankle disability.  He noted that, with the exception of a small left lower extremity limp, the Veteran had a normal gait cycle.  He stated that the Veteran's right ankle disability has led to no biomechanical gait alteration that could explain his current left hip disability.  Accordingly, the examiner concluded that the Veteran's left hip condition is not as likely as not secondary to his right ankle disability.  

Though the examiner did not comment on whether the Veteran's left hip disability is aggravated by the Veteran's service-connected right ankle disability, the Board notes that the Veteran himself has not alleged aggravation, and there is no evidence establishing that the Veteran's left hip disability was aggravated by his right ankle.  

To the extent that the Veteran contends that his left hip disability is secondary to his service-connected residuals of a right ankle sprain, the Board finds that he is not competent to do so.  Determining the etiology of a condition or its relation to another disability requires medical knowledge, and the Veteran is not competent to offer such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing the example that a Veteran may be competent to identify a simple condition such as a broken leg, but may not be competent to identify other conditions such as a form of cancer).  Further, though the Veteran states that his right ankle disability has resulted in an abnormal gait, the evidence from the Veteran's August 2007 VA examination indicates that he has only a small left lower extremity limp - not a limp or other disruption on his right side - and that despite this small limp, the Veteran has a "normal gait cycle."  Thus, his statements are contradicted by the objective medical evidence of record.  

In summary, the Board finds that there is no evidence that the Veteran suffered from a left hip condition during service or for many years thereafter, and there is no indication that his current left hip condition is related to service.  The Board further finds that the probative medical evidence of record does not indicate that the Veteran's left hip disability is secondary to or aggravated by his service-connected right ankle sprain.  Accordingly, the Board concludes that the criteria for service connection for left hip trochanteric bursitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

Lumbar Spine

The Veteran contends that he currently suffers from a back condition that is secondary to his service-connected residuals of a right ankle sprain.  For the reasons that follow, the Board concludes that he does not meet the criteria for service connection on either a direct or secondary basis.  

First, the Board acknowledges that the Veteran currently suffers from a lumbar spine disability.  The Veteran underwent a VA spine examination in August 2007.  After examining the Veteran, the examiner diagnosed him as suffering from lumbar spondylosis.  

Next, the Board acknowledges that the Veteran complained of suffering from back pain during his active service.  The Veteran complained of suffering from back pain first in 1974.  This pain was described as muscular in origin.  He again complained of back pain following a car accident in March 1976.  The Veteran's spine was described as having some muscle tenderness without spasm, and he was noted to have full range of motion.  

His claim fails on a direct basis, however, because the evidence does not show a nexus between his current condition and his in-service complaints.  The examiner from the Veteran's August 2007 VA examination noted that the Veteran had no further complaints of back pain during his active service.  The examiner noted that the Veteran works as a refrigeration mechanic, a job that requires frequent lifting.  The examiner concluded that the Veteran's current back disability was less likely than not related to his military service, again noting his lack of complaints following his 1976 car accident and his long post-service history without complaints of back pain.

As above, however, the Veteran contends that his back condition is secondary to his service-connected residuals of a right ankle sprain.  In an October 2007 letter, the Veteran stated that his back disability resulted from an abnormal gait as a result of his right ankle disability.  In a January 2008 letter, the Veteran stated that he submitted evidence that back problems can result from an abnormal gait, and he reiterated his contention that his right ankle disability resulted in such an abnormal gait.  He repeated these arguments in an October 2008 letter.  

The examiner from the Veteran's August 2007 VA examination, however, concluded that the Veteran's back disability is less likely than not secondary to his right ankle sprain.  The examiner noted that the Veteran had full range of motion in his right ankle, and that the Veteran walked without assistive devices (the examiner did note that the Veteran had a minimal left lower extremity limp).  The examiner stated that the Veteran's right ankle condition does not cause severe biomechanical changes in his gait which could cause a low back condition.  Given this fact, the examiner concluded that the Veteran's lumbar spondylosis is not likely secondary to his service-connected right ankle disability.  

Once again, there is also no evidence that the Veteran's lumbar spine disability is aggravated by his service-connected right ankle disability.  The Veteran did not allege that his back condition was aggravated by his service-connected disability, and there is no evidence that such aggravation has occurred.  

Finally, as above, the Veteran's statements regarding the etiology of his back condition are afforded no probative value, as the Veteran is not competent to offer these statements.  See Jandreau, 492 F.3d at 1377.

In summary, the Board finds that the most probative evidence of record does not indicate a nexus between the Veteran's lumbar spondylosis and his active service.  Further, the Board finds that the probative medical evidence of record does not indicate that the Veteran's lumbar spondylosis is secondary to or aggravated by his service-connected right ankle sprain.  Accordingly, the Board concludes that the criteria for service connection for lumbar spondylosis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

III.  Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

A recitation of the history of the Veteran's claims is instructive.  The Veteran sought service connection for both his hypertension and his ankle injury in July 1980, shortly after he left active service.  After undergoing a VA examination, the RO granted service connection for each of these claims in a July 1981 rating decision, assigning a 10 percent rating for his hypertension and a noncompensable rating for his ankle disability.

In a June 2007 claim, the Veteran sought an increased rating for both of his service-connected disabilities.  Additionally, he sought service connection for a heart condition which he contended was secondary to his hypertension.  In a November 2007 rating, the RO granted the Veteran's claim for service connection for his heart condition, assigning a 30 percent rating.  The RO also increased the Veteran's rating for his ankle disability to 10 percent, effective the date of his claim.  The RO left the Veteran's 10 percent rating for his hypertension unchanged.

The Veteran filed a Notice of Disagreement with these ratings in January 2008.  The RO issued a Statement of the Case in September 2008, and the Veteran thereafter filed a timely Substantive Appeal.  

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Each of the Veteran's claims for an increase rating is evaluated separately below.  
Hypertension

The Veteran's hypertension has been evaluated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under that Diagnostic Code, a 10 percent evaluation is assigned when the evidence shows diastolic pressure predominately 100 or more, or systolic pressure predominately 160 or more, or as the minimum evaluation for an individual with a history of diastolic pressure of 100 or more which is controlled by continuous medication; a 20 percent evaluation is assigned where systolic pressure is predominantly 200 or more, or diastolic pressure is predominately 110 or more; a 40 percent evaluation is assigned where diastolic pressure is predominately of 120 or more; and, a 60 percent rating is assigned when the evidence shows diastolic pressure predominately 130 or more.

The Veteran underwent a VA examination in August 2007.  At that examination, the Veteran stated that he is on two antihypertensive medications.  With the exception of a cardiac catheterization, he denied hospitalizations for his hypertension.  Though his blood pressure rises with exertion and when visiting the doctor, the Veteran stated that his blood pressure control is good.  He stated that he walks for an hour daily and has good exercise tolerance.  He denied suffering from dyspnea, chest pain, heart attacks, stroke, or renal disease.  

Upon examination, the examiner took three blood pressure readings.  The first was 150/90, the second was 155/90, and the third was 152/90.  

There are few other records noting the Veteran's blood pressure in the claims file.  An August 2007 VA primary care record noted that the Veteran had a blood pressure of 139/76 in February 2007.  Two readings taken during the Veteran's August 2007 appointment found that he had a blood pressure of 128/75 at each reading.  An April 2007 private record noted that the Veteran had a blood pressure reading of 130/80. 

Given this evidence, the Board concludes that a 20 percent rating for the Veteran's hypertension is not warranted.  Again, under Diagnostic Code 7101, a 20 percent evaluation is assigned where systolic pressure is predominantly 200 or more, or diastolic pressure is predominately 110 or more.  38 C.F.R. § 4.104.  Here, the Veteran's systolic pressure has never been found to be above 155, and his diastolic pressure has never been found to be above 90.  Both of these readings are below the threshold required for an increased, 20 percent rating.  

In an October 2007 letter, the Veteran stated that since he uses blood pressure medication, his rating should reflect the fact that his pressure is lower than what it would be without such medication.  The Veteran's 10 percent rating already accounts for the fact that he has to take medication, however, as that rating is assigned when hypertension is "controlled by continuous medication."  Id.  Quite simply, the Veteran's argument has no merit under the rating code.  

As the Veteran's symptoms have remained consistent over time, staged ratings are not at issue.  

Also, the Board does not need to remand the Veteran's claim for consideration of whether a total disability rating based on individual unemployability (TDIU) is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  As the Veteran remains employed, a TDIU would not be warranted, and no remand is required.

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2010).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The VA examination found that the Veteran suffers from hypertension that required the use of continuous medication.  This symptom is contemplated under the applicable rating criteria for hypertension.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board finds that the evidence does not show that the Veteran's systolic blood pressure is predominantly 200 or more or that his diastolic pressure is predominately 110 or more.  Accordingly, the Board concludes that the criteria for a 20 percent rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.104 DC 7101.

Right Ankle

The Veteran's residuals of a right ankle sprain have been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  This code addresses limitation of motion of the ankle.  Moderate limitation of the ankle is assigned a 10 percent rating, and marked limitation is assigned a 20 percent rating.  The 20 percent rating is the highest available under this Diagnostic Code.  The normal range of motion for the ankle is 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion. 38 C.F.R. § 4.71a Plate II.

VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The evidence here consists of VA outpatient records, the results of the Veteran's August 2007 VA examination, and the Veteran's lay statements regarding his ankle.  

A May 2007 VA outpatient note reflects that the Veteran complained of pain in his right ankle that was minimally improved with therapy.  On examination, there was no edema, erythema, warmth, palpable or visible masses, or asymmetry or deformity.  There was tenderness on the distal fibular area of the right ankle.  He was described as having full active and passive range of motion.  

The Veteran underwent a VA joints examination in August 2007.  In that examination, he stated that he suffers from constant pain in his right ankle that is exacerbated by standing or walking for long periods of time.  He complained of swelling and numbness in his ankle and foot, as well as pain and stiffness.  He also stated that his ankle is unstable.  

Upon examination, the Veteran had muscle strength of 5/5 with dorsiflexion and plantar flexion.  The examiner noted that the Veteran had mild-to-moderate lateral malleolus right ankle swelling, and that the ankle was tender to palpation at anterior talofibular and lateral talofibular ligament areas.  There was a negative drawer test.  Though the Veteran had a mild left lower extremity limp, he walked without assistive devices.  His ankle was not ankylosed, and he had no leg length discrepancy.  

Range of motion testing revealed that the Veteran had 20 degrees of dorsiflexion and 40 degrees of plantar flexion (with pain beginning at 40 degrees) in his right ankle.  The Veteran was not limited by pain, fatigue, weakness, lack of endurance, or incoordination with repetitive use of his right ankle.  Indeed, the examiner stated that the Veteran had no functional limitation in his right ankle.  

A September 2007 VA outpatient record reflects that the Veteran continued to complain of pain in his right ankle.  Upon examination, there was no edema or deformity in the Veteran's right ankle.  The ankle was tender, however.  The Veteran had full range of motion in both feet, and his strength was described as 4/5.  

In an October 2007 letter, the Veteran stated that he has continued weakness in his ankle resulting in swelling and an abnormal gait.  In a January 2008 letter, the Veteran again stated that his ankle disability results in an abnormal gait.  In an October 2008 letter, the Veteran stated that the weakness he experiences in his right ankle should result in an increased rating.  

Based on this evidence, the Board does not find that the Veteran meets the criteria for an increased rating.  Again, under Diagnostic Code 5271, an increased, 20 percent rating would be warranted with evidence of marked limitation of motion of the ankle.  Here, however, the Veteran's two outpatient treatment records both stated that the Veteran had full range of motion.  His August 2007 VA examination found that he lacked only 5 degrees of motion on plantar flexion.  His ankle strength has consistently been rated as full or good, and (despite his contention to the contrary) there is no evidence that the Veteran's right ankle disability has resulted in any problems with his gait.  Perhaps most importantly, in his August 2007 examination, the examiner stated that the Veteran had "no functional limitation" in his right ankle.  Given these facts, the Board cannot find that the Veteran's right ankle disability results in marked limitation of motion.

The Veteran contends that the fact that his ankle is weak should result in his being assigned a higher rating.  Once again, however, the VA examination found that he had strength of 5/5 in his ankle, and the September 2007 outpatient record found his ankle strength to be 4/5.  These findings do not warrant an increased rating.  

As the examiner found no evidence of loss of range of motion, pain, weakness, or other symptoms with repetitive motion, the DeLuca factors are not at issue.  As his disability has remained consistent over the appeals period, staged ratings are also not at issue.  

The Board has considered whether rating the Veteran's disability under an analogous Diagnostic Code would result in an increased rating, but concludes that none would.  The Diagnostic Codes for ankle disabilities are found at 38 C.F.R. § 4.71a, DCs 5270-5274.  Diagnostic Codes 5270 and 5272 are not applicable; each of these codes covers ankylosis, and the Veteran's ankle has not been found to be ankylosed.  There is no evidence of malunion of his os calcis or astragalus, precluding a rating under 5273.  The Veteran has not undergone an astragalectomy, precluding a rating under 5274.  

As above, since the Veteran remains employed, the Board need not remand his case for consideration of a TDIU.  Rice, 22 Vet. App. 447.  Also, as the applicable Diagnostic Code covers the particular symptoms of the Veteran's disability (namely a slight loss of range of motion of the right ankle), the Board need not remand the case for extraschedular consideration.  Thun v. Peake, 22 Vet. App. at 115.  

In summary, the Board finds that the Veteran's residuals of a right ankle sprain do not result in marked limitation of motion in his ankle.  As a result, the Board concludes that the criteria for a 20 percent rating for residuals of a right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.45, 4.71, 4.71a, DCs 5270-5274.


ORDER

Service connection for left hip trochanteric bursitis is denied.  

Service connection for lumbar spondylosis is denied.  

An increased rating for hypertension is denied.

An increased rating for residuals of a right ankle sprain is denied.  


REMAND

The Veteran also seeks service connection for an acquired psychiatric condition and an increased rating for hypertensive heart disease.  For the reasons that follow, these claims must be remanded.  

First, with regard to the Veteran's claim for service connection for an acquired psychiatric disorder, the Veteran contends that his psychiatric disorder is secondary to his hypertension or to his right ankle disability.  Though the Veteran underwent a VA examination in September 2007, the Board does not find this examination to be sufficient.  Notably, the examiner stated that there was no evidence of psychiatric complaints or treatment during his military service or within one year thereafter.  A review of the Veteran's service treatment records reveals, however, reveals that in November 1978, he complained of suffering from compulsive and emotional behavior with palpitations and insomnia.  At a March 1981 VA examination, only one year after his active service, he was diagnosed as suffering from "atypical depression."  The examiner's summary of the facts is thus wrong.

Further, when asked whether the Veteran's current depressive disorder is secondary to his hypertension or to his right ankle disability, the examiner stated that the Veteran "failed to establish a relationship between his depressive symptoms and the service connected conditions."  This opinion is not sufficient, as it provides no basis whatsoever for the conclusion.

Accordingly, the Veteran's case must be remanded in order that he may undergo a new VA examination and that a proper opinion regarding the etiology of his claimed condition may be obtained.  

Next, with respect to the Veteran's claim for an increased initial rating for his hypertensive heart disease, the Board notes that it is missing critical information to be able to rate the Veteran.  

Hypertensive heart disease is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7007.  Among other criteria, that Diagnostic Code asks about the workload of METs and its effects (METs are "metabolic equivalents," or the energy cost of standing quietly at rest, representing an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute).  Id., Note (2).  Though the Veteran underwent a VA examination in August 2007 for his condition, these specific findings were not made.  Accordingly, on remand, the Veteran should undergo a new VA examination that includes testing on the applicable rating criteria.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA examination by an individual with the appropriate expertise in mental disorders.  The examiner should review the Veteran's claims file - including his service records - and should indicate in the report provided that this review was accomplished.  

After examining the Veteran, the examiner is asked to answer the following questions:

a) From what (if any) acquired psychiatric disorder does the Veteran currently suffer?  

b) Is it at least as likely as not that any psychiatric disorder from which the Veteran suffers is related to his active service?

c) If the answer to (b) is no, then is it at least as likely as not that the Veteran's psychiatric disorder is secondary to (i.e. proximately due to or the result of) his service-connected right ankle disability or either of his service-connected heart disabilities?

d) If the answer to (b) and (c) are no, then is it at least as likely as not that the Veteran's psychiatric disorder is aggravated by his service-connected disabilities?  If aggravation is found, the examiner should identify the baseline level of severity of the Veteran's psychiatric disorder, pointing to medical evidence before the onset of aggravation or the earliest medical evidence created at any time between the onset of aggravation and the current level of severity

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  The RO/AMC should schedule the Veteran for a VA heart examination before an examiner with the appropriate expertise to determine the current severity of his service-connected hypertensive heart disease.  The examiner should review the Veteran's claims file - including his service records - and should indicate in the report provided that this review was accomplished.  All indicated studies and tests should be accomplished. 

The examiner should be provided with the specifics of 38 C.F.R. § 4.104, Diagnostic Code 7007, who should ensure that the report provided addresses all possible avenues for rating the Veteran under this Diagnostic Code; particularly noting whether there has been episodes of acute congestive heart failure; the Veteran's level of METs at which dyspnea, fatigue, angina, dizziness or syncope develops (or its estimation if exercise testing cannot be done); and the ejection fraction percentage.  

3.  The RO/AMC shall then readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


